This was a petition by the City of Daytona Beach, a municipal corporation organized and existing under and by virtue of the laws of the State of Florida, for the validation of $389,000.00 refunding bonds, issue of 1936, Series "B," of the City of Daytona Beach, Florida. The *Page 732 
decree below was in favor of validating the bonds, and the State of Florida, as respondent to the proceedings, has brought that decree to this Court for review.
The present appeal deserves no special or detailed discussion in view of our holding in a companion case involving a like issue of refunding bonds designated as Series "A," issue of 1936, refunding bonds of the City of Daytona Beach, Florida. Upon the authority of our decision in the companion case, the decree of the Circuit Court of Volusia County validating the bonds involved in the instant case is affirmed. See: State v. City of Daytona Beach, 126 Fla. 728, 171 Sou. Rep. 814.
It is therefore considered, adjudged and decreed by this Court that the Circuit Court's validation decree, in manner and form as entered, and herein appealed from, be and the same is hereby affirmed, and that mandate in conformity with this judgment of the Supreme Court do issue within ten days as provided for by Section 5108 C.G.L., Chapter 11864, Sections 1, 2, Acts 1927, if no petition for rehearing has been filed within that period.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.